‘Case 1:20-cv-01064-RDB Document 24 Filed 08/24/20 Page 1 of 6
Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 1of6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

CHESAPEAKE BAY FOUNDATION, INC., ef ai.,
Plaintiffs,

Civil Action Nos. RDB-20-1063,
RDB-20-1064.

’ ANDREW R. WHEELER, in his official
capacity as Administrator of the U.S.
Environmental Protection Agency, ef al.,

Defendants.

ne

 

JOINT MOTION TO CONSOLIDATE CASES AND
MODIFY THE SCHEDULING ORDER

Plaintiffs | Chesapeake Bay Foundation, Inc. and ShoreRivers, Inc. (collectively,
“Plaintiffs”), jointly with Defendants Andrew R. Wheeler, in his official capacity as Administrator
of the U.S. Environmental Protection Agency (“EPA”), EPA, Rickey Dale James, in his official
capacity as Assistant Secretary of the Army (Civil Works), and the U.S. Army Corps of Engineers
(collectively, the “Agencies”), by and through undersigned counsel move the Court to consolidate
Chesapeake Bay Found., Inc. v. Wheeler, Case No. RDB-20-1063 (D. Md.) and Chesapeake Bay
Found., Inc. v. Wheeler, Case No. RDB-20-1064 (D. Md.). Pursuant to the Court’s instruction that
. the Parties propose a unified schedule for briefing (Telephone conference held August 13, 2020),
the Parties also move the Court to modify the Scheduling Orders issued July 21, 2020, as modified
by Order issued August 4, 2020 (Case No. RDB-20-1064, ECF Nos. 19 & 21 (referencing ECF
No. 20)), and July 28, 2020 (Case No. RDB-20-1063, ECF No. 16) to set one unified schedule for

the consolidated cases.
Case 1:20-cv-01064-RDB Document 24 Filed 08/24/20 Page 2 of 6
Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 2 of 6

In support of this motion, the Parties state the following:

1. These cases involve challenges to two final rules issued by the Agencies:
‘Definition of ‘Waters of the United States’-—Recodification of Pre-Existing Rules,” 84 Fed. Reg.
56,626 (Oct. 22, 2019) (the “2019 Rule”) and “Navigable Waters Protection Rule: Definition of
“Waters of the United States,’” 85 Fed. Reg. 22, 250 (Apr. 21, 2020) (the “2020 Rule”).

2. Plaintiffs initiated these lawsuits on April 27, 2020, challenging both the 2019 Rule
and the 2020 Rule under the Administrative Procedure Act. See Chesapeake Bay Found., Inc. v.
Wheeler, Case No. RDB-20-1063, ECF No. 1; Chesapeake Bay Found., Inc. v. Wheeler, Case No.
RDB-20-1064, ECF No. 1.

3. The Agencies filed their answers to both Complaints on July 7, 2020. ECF No. 15
in No. RDB-20-1063; ECF No. 18 in Case No. RDB-20-1064. -

4, On July 21, 2020, the Court issued a scheduling order in Chesapeake Bay Found,
Inc. v. Wheeler, Case No. RDB-20-1064. ECF No, 19. The Parties jointly moved to modify the
scheduling order to strike the deadlines for discovery and set deadlines for resolving the case on
cross-motions for summary judgment. ECF No. 20. On August 4, 2020, the Court approved and
modified the scheduling order. ECF No. 21. The Agencies filed the certified index of the
administrative record for the 2020 Rule on August 11, 2020. ECF No. 22.

5. On July 28, 2020, the Court issued a scheduling order in Chesapeake Bay Found,
Inc. v. Wheeler, Case No. RDB-20-1063. ECF No. 16. The Parties moved to modify the scheduling
order to strike the deadlines for discovery but disagreed on scheduling summary judgment briefing
on the 2019 Rule. ECF No. 17.

6. Pursuant toa scheduling call with Chambers on August 13, 2020, the Parties jointly

move to consolidate these cases.
Case 1:20-cv-01064-RDB Document 24 Filed 08/24/20 Page 3 of 6
Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 3 of 6

7.

The Parties agree that a trial is neither necessary nor appropriate, as the claims in

these cases should be decided after the conclusion of briefing on cross-motions for summary

judgment and a hearing (if one is scheduled). Accordingly, the Parties renew their request in Case

No. RBD-20-1063 to strike the following discovery deadlines (Joint Motion to Modify Scheduling

Order, ECF No. 17 4 5):

8.

August 11, 2020: Report about deposition hours

August 11, 2020: Deadline for conference about discovery of electronically stored
information

September 28, 2020: Plaintiff's Rule 26(a)(2) disclosures

October 26, 2020: Defendant’s Rule 26(a)}{2) disclosures

November 9, 2020: Plaintiff's rebuttal Rule 26(a)(2) disclosures

November 16, 2020: Rule 26(e)(2) supplementation of disclosures and responses
December 10, 2020: Discovery deadline; submission of status report

December 17, 2020: Requests for admission

Additionally, pursuant to the Court’s instructions, the Parties request that the

Scheduling Orders be modified to include the following deadlines and page limits for combined

summary judgment briefing of both cases!:

August 28, 2020: Defendants file certified index of the administrative record for

the 2019 Rule.

 

' Per the Court’s instructions during the August 13, 2020 conference, the Agencies reserve their
right to renew their previous request that the cases be briefed separately, with briefing on the
claims concerning the 2019 Rule proceeding later, if necessary, after the claims concerning the
2020 Rule are resolved.
Case 1:20-cv-01064-RDB Document 24 Filed 08/24/20 Page 4 of 6
Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 4 of 6

e¢ September 28, 2020: Plaintiffs’ motion to challenge or supplement the
administrative record for the 2019 Rule and/or the 2020 Rule.

e November 24, 2020, if Plaintiffs do not challenge the record, or 30 days after the
Court rules on any record challenges: Plaintiffs’ consolidated motion for summary
judgment, limited to 65 pages.

e January 15, 2021, if Plaintiffs do not challenge the record, or 45 days after
Plaintiffs’ motion for summary judgment is due after the Court resolves any record
challenges: Defendants’ combined and consolidated response and cross-motion for
summary judgment, limited to 65 pages.

e March 1, 2021, if Plaintiffs do not challenge the record, or 45 days after
Defendants’ combined response and cross-motion for summary judgment is due
after the Court resolves any record challenges: Plaintiffs’ combined and
consolidated response and reply, limited to 40 pages.

¢ March 3], 2021, if Plaintiffs do not challenge the record, or 30 days after Plaintiffs’
combined response and reply is due after the Court resolves any record challenges:
Defendants’ consolidated reply, limited to 40 pages.

For the foregoing reasons and as described above, the Parties respectfully request that this
Court grant their joint motion to consolidate Chesapeake Bay Found., Inc. v. Wheeler, Case No.
RDB-20-1063 and Chesapeake Bay Found., Inc. v. Wheeler, Case No., RDB-20-1064 and
modifying the Scheduling Orders. .*

Dated: August 21, 2020 Respectfully submitted,

/s/ Brittany Wright
BRITTANY WRIGHT

JON MUELLER
Chesapeake Bay Foundation, Inc.
Case 1:20-cv-01064-RDB Document 24 Filed 08/24/20 Page 5 of 6
Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 5 of 6

By:

6 Herndon Ave.

Annapolis, MD 21403

Telephone: (443) 482-2077 (Wright)
(443) 482-2162 (Mueller)

Facsimile: (410) 268-6687

bwright(a@icbf.or
imueller@cbf.org

Counsel for Plaintiffs

/s/ Erica Zilioli

ERICA ZILIOLI

Trial Attorney

Environmental Defense Section
U.S. Department of Justice
P.O, Box 7611

Washington, D.C. 20044
Telephone: (202) 514-6390
Facsimile: (202) 514-8865

Erica Zilioli@usdoj.gov

SONYA J. SHEA

Trial Attorney

Environmental Defense Section

U.S. Department of Justice

999 184 Street, South Terrace, Suite 370
Denver, CO 80202

Telephone: (303) 844-7231

Facsimile: (303) 844-1350

sonya.shea@usdo}. gov

Counsel for Defendants

MOTION GAAWTA) ree
OF WLAYEAT a 29 .
gO

RICHARD 0. SENNETT
UNITED STATES DISTRICT JUDGE

2 a
Case 1:20-cv-01064-RDB Document 24 Filed 08/24/20 Page 6 of 6
Case 1:20-cv-01064-RDB Document 23 Filed 08/21/20 Page 6 of 6

CERTIFICATE OF SERVICE
I hereby certify that, on August 21, 2020, | electronically transmitted the foregoing to the
Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to
registered counsel for all parties.

‘s/f Erica Zilioli
